UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6848


ANTHONY MICHELLE KING,

                Petitioner - Appellant,

          v.

SUPERINTENDENT BRAD PERITT,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-hc-02267-BO)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Michelle King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony   Michelle    King      seeks   to     appeal   the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.     The order is not appealable unless a circuit justice

or   judge   issues    a    certificate      of   appealability.        28    U.S.C.

§ 2253(c)(1)(A) (2012).         A certificate of appealability will not

issue   absent    “a       substantial    showing      of    the     denial   of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack v. McDaniel, 529 U.S.

473, 484-85 (2000).

             We have independently reviewed the record and conclude

that King has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           DISMISSED




                                         2